Case: 14-40017      Document: 00512691382         Page: 1    Date Filed: 07/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 14-40017
                                                                                FILED
                                                                             July 9, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
SHANNA NORSWORTHY,

                                                 Plaintiff - Appellee

v.

NGUYEN CONSULTING AND SERVICES, INCORPORATED, doing
business as Winn Consulting and Services, Incorporated,

                                                 Defendant - Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 2:12-CV-406


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Nguyen Consulting and Services, Inc. (“NCS”) appeals the district court’s
award of $33,000 in attorney’s fees to Shanna Norsworthy. We AFFIRM the
award of trial attorney’s fees, AWARD appellate attorney’s fees, and REMAND
for a determination of the amount of additional attorney’s fees associated with
Norsworthy’s successful defense of this appeal.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-40017        Document: 00512691382          Page: 2     Date Filed: 07/09/2014



                                        No. 14-40017
       Norsworthy secured a $3,000 jury verdict in her claim against NCS for
gender discrimination in violation of 42 U.S.C. § 2000e-2. 1 The jury found that
Norsworthy’s supervisor sexually harassed her and that she was retaliated
against and suffered an adverse employment action because she refused her
supervisor’s sexual advances. NCS does not appeal any aspect of this verdict.
After judgment was entered, Norsworthy sought $52,217 in attorney’s fees.
NCS objected to the fee request, arguing that Norsworthy could not recover
fees because it had made an offer of judgment pursuant to Federal Rule of Civil
Procedure 68 2 and, alternatively, that the amount of fees requested was
excessive based on the judgment.
       Noting that NCS did not challenge the amount of hours or the hourly
rate, the district court concluded that both were reasonable. Applying the
Johnson factors, 3 however, the court observed that “the recovery was only a
small fraction of the amount sought, and is dwarfed by the fee request.” The
court awarded Norsworthy $33,000 in attorney’s fees. 4


       Norsworthy initially sought $300,000 in damages, but subsequently lowered her
       1

demand to $100,000.

       2 Norsworthy argued to the district court that no offer of judgment was ever made,
much less was a written offer produced by NCS to support its claim. NCS does not raise this
issue on appeal, and it is therefore waived. See Adams v. Unione Mediterranea Di Sicurta,
364 F.3d 646, 653 (5th Cir. 2004) (“Issues not raised or inadequately briefed on appeal are
waived.”).

       3See Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974),
overruled on other grounds, Blanchard v. Bergeron, 489 U.S. 87 (1989).

       4  Norsworthy moved to amend the judgment pursuant to Federal Rule of Civil
Procedure 59 to reflect the attorney’s fees award. She argues that because NCS did not again
raise its proportionality argument in the form of an objection to the amended judgment, it
has waived its challenge to the attorney’s fees on appeal. As an initial matter, Norswothy’s
use of Rule 59 to secure an amended judgment was unnecessary because a “[r]equest for
attorney’s fees . . . raises legal issues collateral to the main cause of action–-issues to which
Rule 59(e) was never intended to apply.” See White v. N.H. Dep’t. of Emp’t Sec., 455 U.S. 445,
451 (1982). Moreover, NCS already raised its proportionality argument in its opposition to
Norsworthy’s motion for attorney’s fees, and the district court specifically addressed this
                                               2
     Case: 14-40017       Document: 00512691382          Page: 3     Date Filed: 07/09/2014



                                       No. 14-40017
       NCS appeals only the award of attorney’s fees, which we review for abuse
of discretion. Mathis v. Exxon Corp., 302 F.3d 448, 461–62 (5th Cir. 2002).
Normally, a district court engages in a two-step process for determining
“reasonable” attorney’s fees pursuant to 42 U.S.C. § 1988. First, the district
court calculates the “lodestar” fee—the number of hours reasonably expended
multiplied by the reasonable hourly rate for the participating attorneys. Migis
v. Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998). Second, the court
determines whether there should be an upward or downward adjustment of
the lodestar fee based on the twelve Johnson factors, which include, inter alia,
the amount involved and the result obtained. Id.
       NCS does not challenge the district court’s lodestar calculation, but
instead argues that the district court should have further reduced the amount
of fees awarded based on the large amount of fees sought relative to the $3,000
judgment obtained by Norsworthy. However, the district court did not abuse
its discretion in deciding the amount by which it would reduce the loadstar fee.
Success is not measured merely based on the recovery of monetary damages,
as “a civil rights plaintiff often secures important social benefits that are not
reflected in nominal or relatively small damages awards.” City of Riverside v.
Rivera, 477 U.S. 561, 574 (1986). As Norsworthy argues, and NCS does not
contest, NCS responded to Norsworthy’s suit by distributing an employment
manual to its employees containing its sexual harassment policy.                        NCS’s
president also testified that the company now has discussions with




argument in its order awarding attorney’s fees. Because NCS raised this argument and
allowed the district court to address it, NCS properly preserved it for our review. Vogel v.
Veneman, 276 F.3d 729, 733 (5th Cir. 2002) (“A party must have raised an argument to such
a degree that the trial court may rule on it.” (citation and internal quotation marks omitted)).
Therefore, we decline to conclude that NCS waived its proportionality argument by not
raising it a second time in response to Norsworthy’s unnecessary Rule 59 motion.
                                               3
    Case: 14-40017      Document: 00512691382      Page: 4   Date Filed: 07/09/2014



                                  No. 14-40017
management to prevent sexual harassment.            In other words, this lawsuit
spawned some remedial measures to prevent a recurrence at NCS.
      Moreover, while the success of a prevailing plaintiff is the most critical
Johnson factor, Hensley v. Eckerhart, 461 U.S. 424, 436 (1983), the Supreme
Court has “reject[ed] the proposition that fee awards under § 1988 should
necessarily be proportionate to the amount of damages a civil rights plaintiff
actually recovers.”     Rivera, 477 U.S. at 574.     Indeed, we have previously
observed that while an attorney’s fee award of $56,000 on an $8,000 judgment
required more explanation from the district court, such an award was not
necessarily unreasonable. Gagnon v. United Technisource, Inc., 607 F.3d 1036,
1044 (5th Cir. 2010).
      Therefore, we conclude that the district court did not abuse its discretion
in awarding Norsworthy $33,000 in attorney’s fees.             We further grant
Norsworthy’s request for attorney’s fees associated with its successful defense
of this appeal and remand to the district court for the amount to be determined.
See DeCorte v. Jordan, 497 F.3d 433, 445 (5th Cir. 2007).
      AFFIRMED and REMANDED.




                                       4